THE THIRTEENTH COURT OF APPEALS

                                    13-22-00220-CV


                            In the Interest of K.C.W., a child


                                   On Appeal from the
                   County Court at Law No. 5 of Nueces County, Texas
                       Trial Court Cause No. 2020-FAM-61088-5


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

October 13, 2022